DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “nearly” in claim 3, line 2, is a relative term which renders the claim indefinite. The term “nearly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is to be further noted it is unclear how one structure can be “nearly” parallel to another, given two structures can only be considered parallel when their sides having the same distance continuously between them.
The term “high-performance” in claim 7, line 2, is a relative term which renders the claim indefinite. The term “high-performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high strength” in claim 8, line 2, is a relative term which renders the claim indefinite. The term “high strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation “[t]he fiber-reinforced load ring of claim 2 wherein at least two fiber-reinforced load rings are stacked.” It is unclear from the claim how a single fiber-reinforced load ring as claimed can now be formed by two stacked fiber-reinforced load rings. Therefore, it is also unclear from the claim whether Applicant is intending to claim the subcombination of a fiber-reinforced load ring, or the combination of multiple fiber-reinforced load rings. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of a single fiber-reinforced load ring, given the preamble of the claim. To expand, the Examiner has interpreted the limitation of claim 10 as being --the fiber-reinforced load ring is configured to be stacked with a further fiber-reinforced load ring.-- This line of reasoning also applies to the limitation set forth in claim 11 regarding multiple load rings being bonded together.
Claim 12 recites the limitation “bolts received through at least one of the apertures”. Similar to claims 10 and 11, it is unclear from the claim whether Applicant is intending to claim the subcombination of a fiber-reinforced load ring, or the combination of a fiber-reinforced load ring and its means of connection to associated structures. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of a single fiber-reinforced load ring, given the preamble of the claim. To expand, the Examiner has interpreted the limitation as reading --at least one of the apertures is configured to receive a bolt--. This line of reasoning also applies to claim 13 regarding the recitation of “at least one tendon”.
Claim 14 recites the limitation “a termination plate assembly disposed at a base of a balloon envelope or an apex of a balloon envelope is coupled to the fiber-reinforced load ring.” It is unclear from the claim whether Applicant is intending to claim the subcombination of a fiber-reinforced load ring, or the combination of a fiber-reinforced load ring and a balloon. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of a single fiber-reinforced load ring, given the preamble of the claim. To expand, this limitation has been interpreted as --the fiber-reinforced load ring is configured to couple to a termination plate assembly disposed at a base of a balloon envelope or an apex of a balloon envelope--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 117 298 (Fink; the citations of which are taken from the attached translation).
Regarding claim 2, Fink discloses a fiber-reinforced load ring (22; see Figures 1-6 and annotated Figure 1 below) comprising:
a central opening;
an interior edge surrounding the central opening; and
a perimeter edge surrounding the interior edge;
a plurality of projecting arms extending from the perimeter edge and away from the central opening;
wherein each of the arms includes:
a distal end; and
an aperture (30; 30.1, 30.2, 30.3, 30.4) extending through the distal end.

    PNG
    media_image1.png
    622
    847
    media_image1.png
    Greyscale

Figure 1.Annotated Figure 3 of Fink
Regarding claim 3, Fink discloses fibers of the fiber-reinforced load ring (22) are oriented in a lateral direction nearly parallel to a top or a bottom surface of the fiber-reinforced load ring (see Figure 3 and paragraph [0042]).
Regarding claim 4, Fink discloses fibers within the fiber-reinforced load ring (22) are oriented in substantially the same direction (see Figure 3 where approximately half of the fibers are oriented in the same direction, thus constituting the plural “fibers” as required by the claim).
Regarding claim 5, Fink discloses at least 25% of fibers within the fiber-reinforced load ring (22) are oriented in the same direction (see Figure 3 and paragraph [0042]).
Regarding claim 7, Fink discloses the fiber-reinforced load ring (22) is made from a high-performance thermoplastic (see paragraph [0016]).
Regarding claim 8, Fink discloses the fiber-reinforced load ring is made from at least one of high strength glass-fiber, carbon-fiber, or ceramic fiber filled nylon-based plastic (see paragraph [0016]).
Regarding claim 9, Fink discloses at least one gate (12) extending from the interior edge towards a center of the central opening (see Figure 4).
Regarding claim 10, Fink discloses at least two fiber-reinforced load rings (22) are stacked (see Figure 4 and 112 rejection above).
Regarding claim 11, Fink discloses the at least two fiber-reinforced load rings (22) are bonded together (see Figure 4 and paragraph [0037], where bolts can be utilized to bond multiple rings together; see 112 rejection above).
Regarding claim 12, Fink discloses bolts received through at least one of the apertures (30; see paragraph [0037] and the 112 rejection above).
Regarding claim 13, Fink discloses at least one tendon (see “bolts” in paragraph [0037]) coupled to the fiber-reinforced load ring through at least one of the apertures (30; see also the 112 rejection above).
Regarding claim 14, Fink discloses a termination plate assembly (12) disposed at a base of a balloon envelope or an apex of a balloon envelope is coupled to the fiber-reinforced load ring (22; see Figure 4 and the 112 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of US 5,295,912 (Muller).
Fink discloses the fiber-reinforced load ring of claim 2, but does not expressly disclose the fiber-reinforced load ring (22) is an injection molded ring.
Muller teaches forming a fiber-reinforced load ring via injection molding is a known method in the art of fiber-reinforced load rings, which helps negate any out-of-balance problems (see column 2, lines 55-66, and column 4, lines 17-20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber-reinforced load ring of Fink such that it is an injection molded ring, as taught in Muller, in order to negate any out-of-balance problems.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 16, 2022